Citation Nr: 0734738	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  03-26 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery 
disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
January 1965 to December 1966, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.  

The appellant testified at a hearing before the Board in June 
2004.  Thereafter, in December 2004 and January 2006, the 
Board remanded the case for further development.  The 
development requested has now been completed; and the case 
has been returned to the Board for further review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Coronary artery disease was not manifested during service 
or within one year of separation from service, and has not 
been established to be causally or etiologically related to 
service. 


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for coronary artery disease, VA has met 
all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).

Prior to the initial adjudication of the appellant's claim, a 
letter dated in April 2003 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The April 
2003 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  In addition, the Board observes that 
the appellant was provided a second VCAA letter after the 
Board's December 2004 remand that also informed him of what 
was necessary to substantiate his claim. See December 2004 
Board decision; March 2005 letter from the Appeals Management 
Center.  The appellant's claim was subsequently readjudicated 
in Supplemental Statements of the Case dated in August 2005 
and June 2007. See Mayfield  v. Nicholson, No. 2007-7130, 
2007 WL 2694606 (Fed. Cir. Sept. 17, 2007) [Mayfield III].
 
The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  While the appellant's 
representative has requested that this claim be remanded once 
again in order for "retired" VA post-service medical 
records to be associated with the claims file, the Board 
observes that the appellant himself has obtained and reviewed 
these records. See September 2007 informal hearing 
presentation, p. 2; September 2007 statement from the 
appellant.  After reviewing these records, the appellant 
notified the Board that they do not contain information that 
would assist in his appeal and he therefore has chosen not to 
submit them. September 2007 statement from the appellant.  In 
light of the appellant's statement, the Board finds that a 
remand of this appeal in order to obtain the "retired" VA 
medical records is not necessary.  

In addition to the foregoing, the Board observes that the 
appellant was afforded a VA examination in May 2003 in 
connection with his claim. 38 C.F.R. § 3.159(c)(4).  The 
claims file also contains an addendum VA medical opinion 
pertaining to the appellant's claim dated in July 2005.
 
Lastly, the Board notes for the record that prior to 
recertification of the appellant's claim to the Board, the RO 
notified the appellant of the Dingess/Hartman v. Nicholson 
case in a letter that included an explanation of disability 
ratings and effective dates. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006);  March 2006 letter from 
the RO to the appellant; June 2007 Supplemental Statement of 
the Case.  Regardless, since the Board has concluded that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

B.  Law and Analysis 

The medical evidence of record reveals that the appellant has 
been diagnosed with, among other things, coronary artery 
disease with previous myocardial infarctions. See May 2003 VA 
examination report, p. 3.  The appellant contends that his 
coronary artery disease is related to a bacterial infection 
he developed in service as a result of a right leg puncture 
injury. See June 2004 BVA hearing transcript, 
pgs. 3-5; appellant's statements dated in January 2003, June 
2003, June 2004, August 2005 and October 2005.  However, 
while viewing the evidence in the light most favorable to the 
appellant in this case and after reviewing all evidence of 
record, the Board finds that the preponderance of the 
evidence is against the appellant's claim; and as such, the 
appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  Service connection may also be granted for 
certain chronic diseases, such as coronary artery disease, 
when such disease is manifested to a compensable degree 
within one year of separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the appellant's service medical records support 
his claim to the extent that they show the appellant cut his 
right calf in May 1966 on a rusty metal fence spike; and was 
initially treated on an outpatient basis for approximately 
ten (10) days in relationship to this wound. See June 1966 
service clinical hospitalization record.  However, it appears 
that the appellant's leg wound subsequently became infected 
in late-May 1966 and the appellant had to be hospitalized for 
a period of thirty (30) days. Id.  X-rays taken of the 
appellant's chest at that time revealed no abnormality of the 
heart or lungs. Id.  Physical examination revealed the 
following, in pertinent part: 

Physical examination with exclusion of 
rectum and prostate was negative except 
for the following: Heart: pulse regular 
at 78, left border cardiac dullness at 
MCL, no PMI, murmur or heave.  Lower 
extremity, right: There was a jagged 
wound, approx. 2 cm, of lateral 
posterior calf, 6 cms above ankle, with 
a small amount of necrotic debris.  
Impression: Infected wound with foreign 
bodies, right calf.  System Review was 
normal.  

The appellant relies upon the above-physical examination 
report narrative to support his claim as he contends that the 
notation involving "left border cardiac dullness" refers to 
an abnormal finding of his heart, especially when read in 
connection with the word "except" in the paragraph. June 
2004 BVA hearing transcript, pgs. 4-5.  He essentially 
believes that the bacterial infection he developed in service 
resulted in the build-up of fluid around his heart and 
ultimately damaged his heart muscle, thereafter leading to 
the development of coronary artery disease. Id., p. 5.  

The Board has considered the appellant's argument regarding 
the notation of "left border cardiac dullness at MCL," but 
finds that the more persuasive medical evidence contained in 
his service file contradicts his interpretation.  In this 
regard, the Board is unconvinced that the use of the word 
"except" in the above-referenced paragraph means that the 
appellant had an abnormal heart finding, particularly since 
most of the heart statistics reported in that section were 
clearly normal. June 1966 service clinical hospitalization 
record.  In addition, the Board observes that the only 
medical impression noted by the examiner in the June 1966 
examination report was that the appellant had an infected 
wound with foreign bodies of the right calf. Id.  The 
examiner did not reference any concerns as to the appellant's 
heart or to the finding that he had left border cardiac 
dullness.  In addition, the examiner did not report any 
problems or concerns pertaining to the appellant's heart in 
any other section of the report or in the appellant's service 
medical records.  It appears that if the reference to the 
appellant's cardiac dullness was an abnormal finding as 
argued by the appellant, the other statistics reported with 
the cardiac dullness would also be abnormal (in terms of 
pulse, PMI, murmurs and heaves) and the examiner would have 
discussed the abnormal finding in the "Impression" section 
of the physical examination report narrative.  

Additional evidence weighing against the appellant's 
interpretation that the June 1966 reference to cardiac 
dullness was an abnormal heart finding is the fact that 
subsequent to treatment and the arrest of his infection, the 
appellant was discharged to duty without a profile change. 
Id., p. 2.  No artery or nerve involvement was determined to 
be involved with the appellant's wound. Id.  In addition, no 
medical return visit was determined to be necessary. Id.  
While a service medical record dated in September 1966 
reflects the appellant's complaints of pain in and around his 
calf wound site, a physical examination of the appellant's 
leg at that time was found to be normal and it was determined 
that his infection had not returned. See September 1966 
service medical records.  No references to chest pain or 
heart problems were noted in the records as being made at 
that time.  In fact, although the appellant reports that he 
did experience chest pain during his hospitalization, his 
service medical records do not reflect any such complaints or 
problems. BVA hearing transcript, pgs. 7-10.  In addition, 
neither these records nor the appellant's post-
hospitalization records reference any complaints, treatment 
or diagnosis pertaining to coronary artery disease.  

The Board has also considered the appellant's October 1966 
separation examination report in evaluating the appellant's 
claim and finds that it weighs against the appellant's 
assertions.  In this regard, the Board observes that the 
appellant's heart examination was found to be normal at the 
time of discharge; and the appellant denied in the medical 
history portion of that examination that he experienced pain 
or pressure in his chest or had palpitations/pounding heart. 
See October 1966 report of medical examination; October 1966 
report of medical history.  A chest x-ray taken in 
conjunction with this examination was found to be normal. See 
October 1966 radiographic report.  In addition, the 
appellant's service medical file contains an undated 
statement of medical condition form which reflects the 
appellant's assertion that there had been no known change in 
his physical condition since his October 1966 examination.  
Again, no reference to coronary artery disease, or any other 
heart disease, was noted at that time.  

Thus, while the Board assumes for the sake of argument in 
this case that the appellant's June 1966 service 
hospitalization records satisfy the first element of the 
service connection test since they corroborate the 
appellant's bacterial infection in service, the Board finds 
that the appellant's overall service medical records are 
unsupportive of his claim in that they do not actually 
reflect symptomatology pertaining to heart problems in 
service or a diagnosis of coronary artery disease in service.      

The Board finds that the appellant's post-service medical 
records also do not assist in supporting his claim since they 
fail to document any complaints, treatment or diagnosis 
pertaining to the appellant's heart until many years after 
separation from service.  Although the appellant testified 
that he continued to experience chest pain subsequent to his 
separation from service, the first post-service medical 
record documenting chest problems and pain with a diagnosis 
of coronary artery disease is dated in February 1997, over 
thirty years after the appellant separated from service. See 
June 2004 BVA hearing transcript, pgs. 6-7, 9-10; February 
1997 private medical records.  Neither this record nor the 
remaining post-service medical records contained in the 
claims file reflect a medical opinion in which a medical 
provider associates the appellant's coronary artery disease 
to his leg injury or calf infection in service. See private 
medical records dated from February 1997 to July 2006.  In 
fact, the only medical opinions contained in the claims file 
addressing the nature and etiology of the appellant's 
coronary artery disease found that no relationship between 
the appellant's disorder and service existed. May 2003 VA 
examination report; July 2005 addendum opinion.  

Specifically, the Board observes that the only medical 
opinions of record that specifically address the relationship 
between the appellant's period of service and his coronary 
artery disease were prepared by a VA examiner in May 2003 and 
July 2005.  Prior to issuing his May 2003 medical opinion, 
the examiner reviewed the appellant's claims file, performed 
a physical examination of the appellant and also obtained a 
medical history from the appellant.  After doing so, the 
examiner diagnosed the appellant with, among other things, 
(1) congestive heart failure that was under control, (2) 
coronary artery disease with previous myocardial infarction 
and (3) a history of ventricular dysrhythmia and implant of 
defibrillator. May 2003 VA examination report, p. 3.  In 
terms of the medical question at issue, the examiner opined 
that there was no connection between the appellant's service 
and the present state of his coronary artery disease or 
congestive heart failure. Id.  In providing his opinion, the 
examiner acknowledged the appellant's belief that the 
notation of "left border cardiac dullness at MCL" in his 
June 1966 service medical record reflected an abnormal 
finding of the heart, but opined that his interpretation was 
incorrect as this finding was normal. Id., pgs. 1, 3.  
Regardless, he indicated that there was no relationship 
between this physical finding and the appellant's present 
coronary artery condition. Id., p. 3. 

Subsequent to the issuance of the May 2003 examination 
report, the appellant submitted several internet articles in 
support of his claim that discussed (1) purulent 
pericarditis, (2) pericardial disease and (3) heart murmurs.  
In terms of these articles, the Board observes for the record 
that medical treatise evidence can in some circumstances 
constitute competent medical evidence.  However, the United 
States Court of Appeals for Veterans Claims (the "Court") 
has held that medical evidence that is speculative, general 
or inconclusive in nature cannot support a claim. See Wallin 
v. West, 11 Vet. App. 509, 514 (1998); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  In this case, the Board finds that the 
internet articles submitted by the appellant are not 
essentially probative evidence of the appellant's claim since 
they do not specifically relate to the appellant's case and 
in particular do not contain any analysis regarding the 
possible relationship between the appellant's calf infection 
in service and his current condition.  However, the Board 
requested that these articles be reviewed by the May 2003 
examiner in an effort to determine whether the information 
contained therein changed or modified the examiner's opinion. 
December 2004 BVA decision.  The examiner reviewed this 
material in July 2005.  Thereafter, he issued an addendum 
medical opinion in which he indicated that there was no 
change in the opinion presented in his May 2003 examination 
report. July 2005 addendum opinion.    

Thus, the only medical opinions that specifically address the 
question of whether there is a causal connection between the 
appellant's current diagnosis of coronary artery disease and 
the infection he had in service indicate that no such 
relationship exists.  The May 2003 and July 2005 medical 
opinions are not only persuasive and credible, but are also 
uncontroverted.  The evidence shows that the appellant has 
received medical treatment from various medical providers in 
connection with his coronary artery disease since February 
1997.  However, while the appellant has had an opportunity to 
request a medical opinion from one of these providers as to 
the etiology of his coronary artery disease, he has failed to 
do so. June 2004 BVA hearing transcript, pgs. 12-13.  It is 
clear from a review of the appellant's statements and his 
testimony that he believes that there is a causal connection 
between his infection in service and his current diagnosis.  
While the Board acknowledges and has considered the 
appellant's contentions in this case, it must assign little 
probative value to the appellant's opinion regarding the 
relationship between his service and post-service 
symptomatology.  The Board assigns such value to the 
appellant's opinion in light of the lack of evidence 
indicating that the appellant has the requisite training to 
offer an opinion that requires medical expertise, such as the 
etiology of his coronary artery disease.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Lastly, the Board observes that the appellant has submitted 
additional internet articles in support of his claim that 
discuss (1) the role of C-reactive protein with inflammation, 
heart disease and stroke, (2) the bacterium Helicobacter 
pylori and its role in gastritis and peptic ulcer disease and 
(3) the relationship between infectious agents, antibiotics 
and coronary artery disease.  However, since these articles 
are once again of a general nature and do not specifically 
pertain to the appellant's particular case, the Board finds 
that they are not probative of the appellant's claim. See 
Wallin v. West, supra; Beausoleil v. Brown, supra; Libertine 
v. Brown, supra.  Absent a medical nexus opinion linking the 
appellant's coronary artery disease to the infection 
experienced by the appellant in service, service connection 
on a direct basis must be denied.  Since the first post-
service medical evidence of record that reflects a diagnosis 
of coronary artery disease is dated in February 1997, service 
connection on a presumptive basis is also not available. 
38 C.F.R. §§ 3.307, 3.309.  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for coronary artery disease, for the 
reasons discussed above.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
ORDER

Service connection for coronary artery disease is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


